 
 
IV 
111th CONGRESS
1st Session
H. RES. 37 
IN THE HOUSE OF REPRESENTATIVES 
 
January 9, 2009 
Mr. Rogers of Alabama (for himself and Mr. Franks of Arizona) submitted the following resolution; which was referred to the Committee on Foreign Affairs
 
RESOLUTION 
Condemning Hamas for the recent attacks against Israel. 
 
 
Whereas more than 6,000 rockets and mortar shells have been fired at Israel from the Gaza Strip by Hamas and other terrorist organizations since Israeli forces withdrew completely from Gaza after 38 years in late 2005; 
Whereas the sovereign nation of Israel has a right and a responsibility to defend itself against the bombardment of attacks from Hamas and other terrorist organizations; 
Whereas on December 19, 2008, Hamas officially announced that it would not seek extension of the six-month cease fire that ended that day, only after it violated the June agreement when, from November 4 until the conflict began on December 27, 2008, almost 400 rockets and mortars had been fired on Israel from Gaza; 
Whereas Hamas has jeopardized the lives of innocent civilians living in Gaza and has targeted those in Israel; 
Whereas Israel has facilitated food, medicine, fuel and other supplies into Gaza; 
Whereas Hamas has been designated a terrorist organization by the United States since 1995; 
Whereas Israel is a strong, democratic ally of the United States whose inaction could have led to a less secure Israel and greater instability in the region; 
Whereas democratic and free countries around the world would also actively respond to terrorist attacks; and 
Whereas the United States Department of State called on Hamas to renounce violence and terror, recognize Israel, and accept previous agreement with Israel. Now, therefore, be it 
 
That the House of Representatives— 
(1)places the responsibility for this conflict solely on Hamas; 
(2)places the responsibility to stop using Gaza’s territory as a launching pad for terrorist attack solely on Hamas; 
(3)recognizes that there are many innocent Palestinian civilians who reject the terrorism of Hamas and who want nothing more than peace and stability; 
(4)completely understands and strongly supports the right of the sovereign Government of Israel in its efforts to defend its borders, protect its people, and bring an end to the constant attacks promulgated by Hamas; 
(5)emphasizes the friendship between the United States and the nation of Israel; and 
(6)urges the United Nations and our European allies to support Israel in its self-defense against all terrorist organizations, including Hamas. 
 
